DETAILED ACTION
Specification
1.	The disclosure is objected to because of the following informalities: It suggested to update the continuing data under the heading “Cross Reference to Related Applications” to reflect that related U.S. Application 14/388601 is now U.S. Patent 10913875.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


3.	Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimune et al., US 20070049655 A1 in view of Brenner, US 4,483,951.
	The patent issued to Yoshimune et al. disclose a system  comprising: a reactive component curable  after exposure to a reaction initiator, wherein the reactive component comprises at least one member selected from a methylene malonate component, a methylene beta-ketoester component, a methylene betadiketone component, and an oligomer or resin comprising at least one and an oligomer or resin comprising at least one methylene malonate component, betaketoester component, or beta-diketone component, or combinations thereof (see paragraphs 0081, 0082, and 0122); and a first substrate comprising a plastic material and including the initiator for the reactive component on or near a surface thereof and an organic filler material or an inorganic filler (see paragraphs 0122, 141 and 0154).
Yoshimune et al., does not teach the claimed filler materials. 
The patent issued to Brenner also teach a radiation-curable composition comprising the filler materials of carbon black, alumina and silicas (abstract and column 5, 25-40). The Examiner is of the In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960).   Moreover, the Examiner of the position that since the constituent is designated as a filler, the selection of one filler over another can be arbitrary because a filler material would not affect the functionality of curable composition. The modification involves the mere substitution of one filler material with another filler material known for its suitability as filler and would yield a predictable variation whose application is well within the skill of the art.  Applicants are invited to prove otherwise. Accordingly, it would be obvious to select any of the fillers taught by Brenner to add into the composition of Yoshimune et al.
	With regard to the limitation pertaining to “multifunctional”, the Examiner is of the position that since Yoshimune et al., teach the reactive component comprises at least one member selected from a methylene malonate component, a methylene beta-ketoester component, a methylene betadiketone component, and an oligomer or resin comprising at least one and an oligomer or resin comprising at least one methylene malonate component, betaketoester component, or beta-diketone component, or combinations thereof  the limitation of multifunctional would be met (see sections 0088 and 0091). 
With regard to the claimed laminate limitations, Yoshimune et al. disclose a bonded article comprising a first substrate comprising a first plastic material (see paragraph 0154), a second substrate and a cured methylene malonate adhesive disposed between or within the first and second substrates (see paragraphs 0081,0082, and 0155). Yoshimune et al. further disclose a bonded article, comprising an automotive interior component, films, sheets and instrument panels (see paragraph 0149). With regard to the di-activated vinyl recited in claim 55, see sections 78-80 and 91. 

With regard to the claimed curing temperature, Yoshimune et al., teach curing at temperatures less than the claimed 100°C (section 0148). 
With regard to the claimed activators and additives, Yoshimune et al., teach the claimed polymerization activators and formulation additives (see sections 136, 139 and 140). 

	Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789